Citation Nr: 0614360	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-28 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1976 to 
April 1980.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision.

The issue of entitlement to service connection for 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Board denied reopening the veteran's claim of entitlement 
to service connection for schizophrenia in a May 1998 
decision; the evidence submitted since May 1998 is so 
significant that it must be considered in order to fairly 
decide the veteran's claim.


CONCLUSION OF LAW

New and material evidence has been submitted and the claim is 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.156, 20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 1986, the Board denied the veteran's claim of 
entitlement to service connection for a nervous condition; 
and in May 1998 the Board declined to reopen the veteran's 
claim as new and material evidence had not been presented.  
Decisions by the Board are final if not appealed, and, as 
such, the May 1998 decision is final.  However, a previously 
denied claim may be reopened by the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The evidence of record at the time of the May 1998 denial 
included service medical records that showed the prescription 
of Sinequan for the veteran's "nerves" during hernia 
treatment; post-service medical records including a VA 
psychological evaluation report dated in May 1981, noting 
that the veteran suffered from a severe psychoneurosis, 
characterized by depression; VA outpatient treatment records 
dated from September 1980 to June 1982 and from June 1990 to 
June 1992; various hospitalization reports dated in November 
1982, June 1983, and August 1983 which include a diagnosis of 
schizophrenia; two VA hospitalization reports showing 
treatment for substance abuse and obsessive compulsive 
disorder, the first being from December 1990 to January 1991, 
and the second from March to June of 1990, disclosing further 
treatment for depression, obsessive compulsive disorder, and 
substance abuse (cocaine and alcohol); the report of a VA 
general medical examination in July 1992, which included the 
diagnosis of a neuropsychiatric disease, but which did not 
relate this condition to the veteran's period of active duty 
service; various lay statements by the veteran and his 
sister, including testimony that the veteran's psychiatric 
disorder had its onset during his period of active duty 
service presented at RO hearings in July 1992 and November 
1997.

The evidence submitted since the May 1998 includes VA 
psychiatric treatment notes from 2001 and 2002 describing 
outpatient treatment for the veteran's diagnosed 
schizoaffective disorder; and a March 2001 letter from a 
private psychiatrist, Dr. Dessie L. Vega Sorrentini, 
indicating that according to the history of signs and 
symptoms of mental illness, the veteran has a diagnosis of 
schizophrenia of the paranoid type that dates from when he 
was in Germany in 1978.

As the psychiatrist's letter relates the onset of the 
veteran's current psychiatric condition to his time in 
service, it is so significant that it must be considered in 
order to fairly decide the merits of the claim.

Accordingly, new and material evidence having been submitted, 
the claim of entitlement to service connection for a 
psychiatric condition is reopened.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary.


ORDER

New and material evidence having been submitted, the 
previously denied claim of entitlement to service connection 
for schizophrenia is reopened, and to this extent the appeal 
is granted.  


REMAND

Service medical records indicate that the veteran had a 
nervous condition when he was screened for hernia surgery and 
he was prescribed Sinquan for nervousness.

Following service, the veteran received psychiatric treatment 
in 1980 and 1981, and he was diagnosed with a general anxiety 
disorder and with a severe psychoneurosis which was mostly 
characterized by depression at VA examinations in April and 
June 1981 respectively.
 
In August 1983, the veteran was diagnosed with schizophrenia 
during a hospitalization.  

Eventually the veteran submitted a letter from his private 
psychiatrist who opined that according to the history of 
signs and symptoms of mental illness, the veteran has a 
diagnosis of schizophrenia of the paranoid type that dates 
from when he was in-service in Germany in 1978.  While the 
psychiatrist's letter indicates that the veteran's 
psychiatric illness began in service, she fails to provide 
any rationale for her conclusion.  As such, a medical opinion 
of record is needed to assist the veteran in substantiating 
his appeal. 

Accordingly, this case is REMANDED for the following:

1.  Obtain the appropriate release from 
the veteran and obtain the treatment 
records from the veteran's private 
psychiatrist, Dr. Dr. Dessie L. Vega 
Sorrentini.

2.  Following receipt of any private 
treatment records, the veteran should be 
scheduled for an examination with an 
appropriate medical professional.  The 
examiner should be provided with the 
veteran's claims file in conjunction with 
the examination, and should indicate 
whether the veteran has a current 
psychiatric disability, such as 
schizophrenia, and, if so, should provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent 
probability or greater) that the such a 
psychiatric disorder had its onset in 
service.  Any opinion rendered should be 
supported by a complete rationale. 

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the veteran is advised that the conduct of the 
efforts as directed in this remand, as well as any other 
development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claim.  His cooperation in 
VA's efforts to develop his claim, including reporting for 
any scheduled VA examination, is both critical and 
appreciated.  The veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


